PER CURIAM:
Michael Allen Kokoski petitions for a writ of mandamus seeking an order compelling the district court to act on post-judgment motions. We deny the petition.
The party seeking mandamus relief carries the heavy burden of showing that he has “no other adequate means to attain the relief he desires” and that his right to such relief is “clear and indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980) (citations omitted); In re: First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988); In re: Beard, 811 F.2d 818, 826 (4th Cir.1987) (citing Kerr v. United States Dist. Court, 426 U.S. 394, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976)).
Because the district court disposed of every motion Kokoski filed, there is nothing for this court to do. Accordingly, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.